Case 1:16-cv-00395-TFM-MU Document 193 Filed 04/12/21 Page 1 of 3                         PageID #: 9586




                           IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

  THAI MEDITATION ASSOCIATION OF )
  ALABAMA, INC., et al.,         )
                                 )
                   Plaintiffs,   )
                                 )
                                   CASE NO. 1:16-cv-00395-TFM-MU
  v.                             )
                                 )
  CITY OF MOBILE, ALABAMA,       )
                                 )
                   Defendant.    )

                               MOTION FOR SUMMARY JUDGMENT

            COMES NOW Defendant The City of Mobile (“the City”), by and through undersigned

  counsel of record, and moves this Court for an Order granting summary judgment in favor of the

  City on the remaining claims in Plaintiffs’ Complaint. These remaining claims are brought under

  the Substantial Burden provisions of the Religious Land Use and Incarcerated Persons Act

  (“RLUIPA”), the Free Exercise clause of the United States Constitution, and under the Alabama

  Religious Freedom Amendment. The City shows unto this Court that there is no genuine issue of

  material fact, and that the City is entitled to judgment as a matter of law on each of these claims.

            In support of this motion, the City relies upon the pleadings on file, the Brief filed by the

  City contemporaneously with this motion, and the following evidentiary pleadings and evidence

  previously filed by the City, the content of which are adopted and incorporated herein:

                  Notice of Filing Evidence (Docs. 92-00 through 92-40)(Exhs. 1-40).

                  Notice of Filing Additional Evidence (Docs. 101-00 through 101-46(Exhs. 41-86).

            WHEREFORE, these premises considered, Defendant The City of Mobile moves this

  Court for an Order granting summary judgment in its favor on each of the remaining three claims




  45181508 v1
Case 1:16-cv-00395-TFM-MU Document 193 Filed 04/12/21 Page 2 of 3                        PageID #: 9587




  asserted by Plaintiffs in the above-styled action, taxing costs of this action against Plaintiffs, and

  granting to the City such other, further or different relief to which the City may be entitled.



                                                    Respectfully submitted,


                                                     s/ Michael D. Strasavich
                                                    DOUGLAS L. ANDERSON                (ANDED9624)
                                                    danderson@burr.com
                                                    MICHAEL D. STRASAVICH              (STRAM9557)
                                                    mstrasavich@burr.com
                                                    TAYLOR BARR JOHNSON                 (BARRT8851)
                                                    tjohnson@burr.com

                                                    Attorneys for Defendant, City of Mobile,
                                                    Alabama

  OF COUNSEL:
  BURR & FORMAN LLP
  Post Office Box 2287
  Mobile, Alabama 36652
  Telephone: (251) 344-5151
  Facsimile: (251) 344-9696




  45181508 v1                                       2
Case 1:16-cv-00395-TFM-MU Document 193 Filed 04/12/21 Page 3 of 3                          PageID #: 9588




                                    CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the foregoing document by Notice of Electronic
  Filing, or, if the party served does not participate in Notice of Electronic Filing, by U.S. First Class
  Mail, hand delivery, fax or email on this the 12th day of April, 2021:

  John L. Lawler, Esq.
  Post Office Box 47
  Mobile, AL 36601

  Roman P. Storzer, Esq.
  Blair Lazarus Storzer, Esq.
  Storzer & Associates, P.C.
  1025 Connecticut Ave., N.W. Suite 1000
  Washington, DC 20036

  John G. Stepanovich, Esq.
  Storzer & Associates, P.C.
  618 Village Drive, Suite K
  Virginia Beach, VA 23454



                                                     s/ Michael D. Strasavich
                                                     OF COUNSEL




  45181508 v1                                        3
